Appeal from a judgment recovered by defendants on a counterclaim in the Oneonta City Court, which was affirmed by the Otsego County Court. The action was brought by plaintiff for damages alleged to have arisen because of the breach of a contract to repair a tractor so it would be “ as good as new.” The evidence supports the decision dismissing the complaint, and the judgment on the counterclaim, which was founded upon a promissory note of which plaintiff was the maker. Judgment unanimously affirmed, with costs.